Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please updated the first paragraph of the specification as the parent application of 14/833,392 has matured in to a patent 10,619,281. 
Reasons for Allowance
Claims allowed.
The following is an examiner’s statement of reasons for allowance: The Office respectfully asserts that there was no prior taken singly or in combination which provides for the claimed method steps, resultant structure, composition and dimensional limitations as set forth in the claims.  
Each pending claim which depends from claim 1, which requires specifics steps of applying a first thermoplastic foam coating with 50% air volume to a woven airbag fabric, then allowing the foam coating to collapse and partially dry to form the first  foamed coating dispersion or primer layer on the one side of the woven textile. This coating has a surface roughness and a plurality of holes extending at least partially through the thickness of the primer layer; sequentially additional thermoplastic layers are applied to the first foamed which is now in a collapsed, penetrated/seeped into the fabric and dried state. 
	The closest prior art found was that of USPUB 2015/0267344 A1 issued to Blackwood et al. Blackwood et al. teach the structure, composition and the application of foam but the novelty lying feature of applying a foamed coating dispersion to a woven textile airbag fabric which comprises a first thermoplastic and air, wherein the foamed coating dispersion comprises at least 50% by volume air the then foamed coating dispersion onto one side of the woven textile forming a coated side and an uncoated side; collapsing and at least partially drying the foamed coating dispersion forming a primer layer on the one side of the woven textile, wherein the primer layer has a surface roughness and a plurality of holes extending at least partially through the thickness of the primer layer; coating a second thermoplastic polymer onto the primer layer, wherein the second thermoplastic at least partially fills in the surface roughness and holes of the primer layer; drying the coating of the second thermoplastic polymer forming a gas barrier layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796